Citation Nr: 0924521	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-24 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Veteran testified before the undersigned at a February 
2009 hearing at the RO, a transcript of which has been 
associated with the file.

During the Veteran's hearing, his accredited representative 
noted that the Veteran is claiming service connection for a 
mental condition and, inasmuch as he has been diagnosed with 
schizophrenia, requested that this disorder be added to the 
Veteran's claim.  However, service connection for 
schizophrenia was denied by the unappealed March 1992 rating 
decision and, although his February 2007 claim for service 
connection included the issue of schizophrenia, the Veteran 
specifically withdrew this claim by an April 2007 written 
communication.  Thus, the RO has only adjudicated and 
developed the distinct issue of service connection for 
depression, and did not address whether new and material 
evidence has been submitted to reopen his separate 
schizophrenia claim.  In Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), the United States Court of Appeals for the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, the new and 
material evidence claim for schizophrenia is referred to the 
RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks service connection for depression.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

During his February 2009 hearing, the Veteran testified that 
he has been awarded benefits from the Social Security 
Administration (SSA) and that "Social Security has diagnosed 
[him] - schizophrenia, depression."  Although the Veteran 
testified that VA has these records, review of the claims 
file reflects that these records are not available for review 
and there is no evidence to suggest that VA has attempted to 
obtain such records.  Because SSA records are potentially 
relevant to the Board's determination, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); 
see also Moore v. Shinseki, No. 2007-7306 (Fed. Cir. February 
10, 2009); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on 
notice of SSA records prior to issuance of final decision, 
Board must seek to obtain records); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thus, this appeal must be remanded to obtain the Veteran's 
complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file copies of all clinical 
records dated from 1992 to the present, 
which are not already in the claims 
file, of the veteran's treatment at the 
Leavenworth and Kansas City, Kansas VA 
Medical Centers, as well as at the 
Little Rock, Arkansas VA Medical 
Center.

2.  After obtaining the appropriate 
medical release information, obtain and 
associate with the claims file copies 
of all clinical records from Doctors 
Carlson and Johnson.  See page 7 of the 
February 24, 2009 Travel Board Hearing 
Transcript.

3.  Request, directly from SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination.  All attempts 
to fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the Veteran 
must be informed in writing.

4.  If the RO finds it appropriate 
pursuant to the newly received 
evidence, the Veteran should be 
scheduled for a VA examination in order 
to ascertain the etiology of the 
claimed depression, to include any 
relationship to service.

5.  After accomplishing any additional 
development deemed appropriate in light 
of any additional evidence, the RO 
should readjudicate the Veteran's 
claim.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




